    Case: 4:19-cr-00748-RWS Doc. #: 4 Filed: 09/12/19 Page: 1 of 2 PageID #: 6
                                                                                            lFDlE[O)
                             IN THE UNITED STATES DISTRICT COURT                         SEP 12 2019
                                 EASTERN DISTRICT OF MISSOURI                           U.S. DISTRICTCOURT
                                       EASTERN DIVISION                               EASTERN DISTRICT OF MO
                                                                                              ST. LOUIS


UNITED STATES OF AMERICA,                              )
                                                       )
                Plaintiff,                             )
                                                       )
       vs.                                             )

CHRISTOPHER MCKINNEY,
                                                       )
                                                       )
                                                             4:19CR748 RWS/SPM
                                                       )
                Defendant.                             )


                        MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Edward L. Dowd, III, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.

       As and for its grounds, the United States of America states as follows:

             1. Defendant is charged with felon in possession of a firea:on, in violation of Title 18,

                United States Code, Section 922(g).

             2. -Pursuant to police reports, on June 24, 2019, officers from the St. Ann Police

                Department were called to the Freeman Foundation at 8499 Lackland Road in

                reference to an employee who was threatening management after recently being fired.

                Officers were informed that the subject was leaving the facility in a tan sedan.

                Officers spotted a tan Infinity with an expired plate. Officers stopped the vehicle at

                8316 Charlack Road. Defendant McKinney stepped out of the vehicle. When asked

                what happened today, defendant stated, "Nothing man. They're trippin' up there and
   Case: 4:19-cr-00748-RWS Doc. #: 4 Filed: 09/12/19 Page: 2 of 2 PageID #: 7
               fired me for no reason." Defendant further stated there was a verbal argument before

               he left the business. Officers asked defendant ifthere was anything he had on him or ·

               in the vehicle that could hurt anyone. Defendant stated there was a pistol on the front

               passenger seat and gave consent for officers to retrieve it. In plain view on the front

               passenger seat was a Ruger SR 45. Defendant also had a warrant for his arrest for a

               failure to appear.

           3. Defendant has multiple prior convictions:

               4/14/2010 Burglary 2nd, 2l5t Jud. Cir., 5 yr. SIS, revoked 5 yrs.
               11/22/2010 Burglary l5\ 2l5t Cir., 5 yrs.
               5/1/2015 Resisting Arrest, 2nd Jud. Cir., 5 yrs.

           4. Pursuant to Title 18, United States Code, Section 3142(g),

           (a) the weight of the evidence against defendant;

           (b) defendant's criminal history and characteristics of the offense; and

           (c) the nature and seriousness of the danger to any person or the community that would

               be posed by defendant's release warrant defendant's detention pending trial.

       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.


                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      Is Edward L. Dowd, III
                                                      EDWARD L. DOWD III #61909MO
                                                      ASSISTANT UNITED STATES ATTORNEY
